DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Information Disclosure Statement
The prior art documents submitted by applicant(s) in the Information Disclosure Statement(s) ("IDS") filed on 02/18/2022 have all been considered and made of record (note the attached copy of form(s) PTO/SB/08a).
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not mention any of the longitudinal slit(s) recited by claims 3 and 4.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the longitudinal slit(s) recited by claims 3 and 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Patent No. 8,317,408 to Nakagawa (hereinafter “Nakagawa”).
In re claim 1, Nakagawa discloses an adapter-connector system for making a fiber optic connection, see FIGS. 1-6, comprising: 
a housing (21) having portals (22a, 22b) at first and second opposite ends and a passage extending between the first and second portals (22a, 22b), the portals (22a, 22b) being sized and shaped for receiving fiber optic connectors (10) having cylindrical ferrules (11), the housing (21) further including an alignment sleeve holder (13) located in the passage; 
an alignment sleeve (14) mounted by the alignment sleeve holder (13) in the passage in an orientation in which the cylindrical ferrule (10) of one of the fiber optic connectors (10) when plugged into one of said portals (22a, 22b) is received in the alignment sleeve (14), the alignment sleeve (14) being configured to resiliently expand in diameter upon receiving the cylindrical ferrule (11) of one of the fiber optic connectors (10) (col. 9, lines 12-15: “when the ferrule 11 is further pressed-in, a cut-out portion of the split sleeve 14 is radially widened by a tapered surface of the distal end portion of the capillary 11a”); 
the fiber optic connectors (10) include at least one ferrule (11), and 
wherein the at least one ferrule (11) is secured by a latch/stopper (15) within the fiber optic connectors (10) (col. 8, lines 16-18: “a proximal end portion of the flange portion 11b of the ferrule 11 is locked by the stopper 15, and thus retraction of the ferrule 11 is regulated”). See columns 5-9 of Nakagawa for further details. 

In re claim 2, as seen in FIG. 3 of Nakagawa, the alignment sleeve (14) has openings at opposite longitudinal ends of the alignment sleeve (14), the openings being sized smaller than a diameter of the cylindrical ferrule (11) of said one of the fiber optic connectors (10) that can be plugged into the adapter (col. 6, lines 53-57: “An inner diameter dimension of the split sleeve 14 in a state in which the capillary 11a of the ferrule 11 is not inserted along an inner periphery of the split sleeve 14 is set to be slightly smaller than an outer diameter dimension of the capillary 11a”).

In re claim 3, as seen in FIG. 3 of Nakagawa, wherein the alignment sleeve (14) has at least one longitudinal slit/cut-out portion therein extending lengthwise of the alignment sleeve (14) and configured to facilitate expansion of the alignment sleeve (14) (col. 9, lines 12-15: “when the ferrule 11 is further pressed-in, a cut-out portion of the split sleeve 14 is radially widened by a tapered surface of the distal end portion of the capillary 11a”).
In re claim 7, as seen in FIG. 1, the openings of sleeve (14) are sized smaller than a collar (11b) of the cylindrical ferrule (11) so that the collar (11b) cannot enter the alignment sleeve (14) and alignment sleeve (14) limits the insertion of the cylindrical ferrule (11) into the alignment sleeve (14) by engagement of the alignment sleeve (14) with the collar (11b) (“when the split sleeve 14 is still retracted even though retraction of the split sleeve 14 to the proximal end side is suppressed by fixing the ferrule 11 of the optical connector 10 of the present invention and the split sleeve 14 by pressure to each other, the split sleeve 14 comes into contact with the distal end portion of the flange portion 11b, to thereby regulate the retraction”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent No. 6,393,185 to Nakagawa (“Nakagawa”) in view of Nakagawa.
In re claim 4, Nakagawa only differs in that he only teaches one longitudinal slit in his alignment sleeve (14) instead of two longitudinal slits.  Duplication of parts, however, has been held as obvious. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). In the case at hand, there is no evidence of a new or unexpected result from the use of two longitudinal slits instead of using one longitudinal slit as taught by Nakagawa. Therefore, the use of an additional longitudinal slit has no patentable significance in view of Nakagawa. 

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa as applied to claim 3 above, and further in view of Patent No. 6,142,677 to Sato et al. (“Sato”).
In re claims 5 and 6, Nakagawa only differs in that he does not teach his alignment sleeve (14) is made of zirconia or polymer. Sato, on the other, discloses that zirconia was conventionally used for the same type of alignment sleeve disclosed by Nakagawa (Sato, col. 1, lines 28-32: “FIG. 3 shows a conventional split alignment sleeve A for optical connectors. The sleeve A, made of a metal, like phosphor bronze, or a ceramic such zirconia, has a slit 1 along its length”. Sato further teaches an alignment sleeve made of polymer as disclosed in the Abstract of Sato. In order to use a conventional material or a suitable alternative material, the alignment sleeve (14) of Nakagawa would have been made of zirconia or a polymer, per the teachings of Sato, thereby obtaining the invention specified by claim 5 or 6.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claims 5-6 in view of Nakagawa combined with Sato.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        




or
June 3, 2022